Order entered July 26, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-21-00360-CV

                   MOLLY L. WILKERSON, Appellant

                                      V.

                     MARK MALDONADO, Appellee

                              No. 05-21-00373-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

             On Appeal from the 366th Judicial District Court
                          Collin County, Texas
        Trial Court Cause Nos. 366-51795-2021 and 366-50778-2021

                                   ORDER

     By order dated July 9, 2021, we directed Collin County District Clerk Lynne

Finley to file a supplemental clerk’s record in these two appeals as well as

appellate cause number 05-21-00242-CV, a companion appeal from trial court

cause number 366-53554-2020. The supplemental record was to contain a copy of
the trial court’s signed order detailing findings supporting its determination that

appellant is not indigent or entitled to a free reporter’s record in the three appeals.

      A supplemental clerk’s record in each of the three appeals has been filed, but

the record contains a single order bearing only trial court cause number 366-

53554-2020. Accordingly, we STRIKE the July 22, 2021 supplemental clerk’s

record filed in these two appeals and ORDER Ms. Finley to file, no later than

August 6, 2021, a supplemental clerk’s record in each of these appeals containing a

copy of the trial court’s indigency order bearing the respective trial court cause

numbers.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finley and the parties.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE